FILE COPY




                                  No. 07-19-00090-CR


Simon Rodriguez                             §     From the 47th District Court
  Appellant                                         of Potter County
                                            §
v.                                                March 21, 2019
                                            §
The State of Texas                                Opinion Per Curiam
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated March 21, 2019, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo